Order filed October 4, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-10-01068-CR
                                     ____________

                               HARDY SMITH, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                          On Appeal from the 179th District Court
                                     Harris County, Texas
                              Trial Court Cause No. 1055262


                                        ORDER

       This court has determined, pursuant to TEX. R. APP. P. 34.5(f), that it must inspect
the original of State’s Exhibit 4, CD of control call.

       The clerk of the 179th Distrct Court is directed to deliver to the clerk of this court
the original of State’s Exhibit 4, CD of control call, on or before October 14, 2011. The
clerk of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s Exhibit 4, CD of control call, to the clerk of the
179th District Court.



                                                   PER CURIAM




                                               2